Exhibit 10.6D

 

THIRD AMENDMENT TO THE

DEFERRED INCOME PLAN FOR TEXTRON EXECUTIVES

 

(RESTATEMENT EFFECTIVE JANUARY 3, 2010)

 

The Deferred Income Plan for Textron Executives (the “Plan”) is hereby amended,
effective January 1, 2015, by adding a new Appendix C, to read in its entirety
as attached hereto.

 

IN WITNESS WHEREOF, Textron Inc. has caused this amendment to be executed by its
duly authorized officer.

 

 

TEXTRON INC.

 

 

 

 

 

 

Dated: December 12, 2014

By

/s/ Cheryl H. Johnson

 

Cheryl H. Johnson

 

Executive Vice President, Human Resources

 

--------------------------------------------------------------------------------


 

DEFERRED INCOME PLAN FOR TEXTRON EXECUTIVES
APPENDIX C - - BEECHCRAFT SUB-ACCOUNTS

 

Effective January 1, 2015, the 2013 Beechcraft Excess Savings and Deferred
Compensation Plan (the “Beechcraft Plan”) is frozen to new deferrals and merged
into the Plan. As a result of such merger, Beechcraft Plan balances (valued
after market close on December 31, 2014) shall be balances under the Plan and
shall be subject to the terms of the Plan, except as otherwise provided in this
Appendix C.

 

1.              Participation and Beechcraft Sub-account. Each individual who
had an account under the Beechcraft Plan immediately before the merger shall
become a Participant immediately after the merger. The balance of each affected
Participant’s Account immediately after the merger shall equal his account under
the Beechcraft Plan immediately before the merger (valued after market close on
December 31, 2014) (“Beechcraft Sub-account”). Each Participant’s Beechcraft
Sub-account balance shall be accounted for separately from any other balance.

 

2.              Vesting. Effective immediately after the merger, each Beechcraft
Sub-account shall be fully vested.

 

3.              Investment Measures.

 

a.              Initial Allocation. After the merger, each Beechcraft
Sub-account balance shall be adjusted for investment gains and losses, based on
the Moody’s Account or the Stock Unit Account, at the same time and in the same
manner as other Plan Accounts. Each Beechcraft Sub-account balance shall be
allocated to the Moody’s Account or the Stock Unit Account in accordance with
elections made by the affected Participants before the merger. If an affected
Participant did not file an election before the deadline established by the
Plan’s administrator, his Beechcraft Sub-account shall be allocated to the
Moody’s Account.

 

b.              Changing Investment Allocation. After the merger, the rules in
Section 3.05 of the Plan for transferring Account balances shall apply to
transferred Beechcraft Sub-account balances. Accordingly, a Participant shall
not be permitted to change the investment allocation for his Beechcraft
Sub-account balances until after he has Separated From Service; and after a
Separation From Service, a Participant may transfer amounts from the Stock Unit
Account to the Moody’s Account, but not from the Moody’s Account to the Stock
Unit Account.

 

4.              Time and Form of Payment. Beechcraft Sub-account balances shall
be paid at the time and in the form prescribed by the Beechcraft Plan and the
affected Participant’s payment elections in effect on December 31, 2014. The
Plan’s administrator may modify the timing of benefit payments to the extent
that it determines is appropriate to simplify plan administration; provided that
the timing of benefit payments shall not be changed in a way that would violate
a requirement of IRC Section 409A.

 

5.              Beneficiary Designations. Effective January 1, 2015, the
Beneficiary for a Participant’s Beechcraft Sub-account shall be determined in
accordance with Article VI of the Plan (based on the Participant’s designation
for benefits under the Plan or the default prescribed by Section 6.02 of the
Plan). Beneficiary designations made under the Beechcraft Plan shall not apply
after December 31, 2014.

 

--------------------------------------------------------------------------------